Rita W. Gruber, Judge, concurring. I agree with the majority that we must reverse and remand. However, I respectfully concur because the majority relies almost exclusively on Champion v. Williams, 165 Ark. 328, 264 S.W. 972 (1924). Based on the lack of constitutional notice of the tax sale, this case should be predominantly decided under Jones v. Flowers, 547 U.S. 220, 126 S.Ct. 1708, 164 L.Ed.2d. 415 (2006); Rylwell, LLC v. Men Holdings 2 LLC, 2014 Ark. 522, 452 S.W.3d 96; and Arlands, LLC v. Farmers Bank & Trust Co., 2009 Ark. App. 747, 2009 WL 3762851.